1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY LYNN CAIN,                               )   Case No.: 1:18-cv-01567-LJO-JDP
                                                      )
12                    Plaintiff,                      )   ORDER GRANTING MOTIONS TO PROCEED IN
                                                      )   FORMA PAUPERIS
13            v.                                      )
14                                                    )   ECF Nos. 2, 9
     STATE OF CALIFORNIA, et al.,
                                                      )
15                    Defendant.                      )
                                                      )
16                                                    )

17            Plaintiff Gregory Lynn Cain is a civil detainee proceeding without counsel in this civil rights

18   action under 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare and Institutions

19   Code § 6600 et seq. are civil detainees and not prisoners within the meaning of the Prison Litigation

20   Reform Act. See Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

21            Plaintiff filed a motion to proceed in forma pauperis. ECF Nos. 2, 9. Examination of these

22   documents reveals that plaintiff is unable to afford the costs of this action. Accordingly, the motion to

23   proceed in forma pauperis is GRANTED. ECF Nos. 2, 9.

24
25   IT IS SO ORDERED.
26
27   Dated:        December 4, 2018
                                                          UNITED STATES MAGISTRATE JUDGE
28

                                                          1
